DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-38, 40-44 and 46-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 37 and 43 recite “receiving, from a primary mobile application…., authentication credentials relating to a secondary account….”. 
There is no support for this limitation in originally filed disclosure. In particular, the disclosure does not describe using or receiving authentication credentials of a secondary account on a primary mobile application (on the primary policyholder’s device). Applicant is requested to cite portions of the originally filed disclosure that teach this limitation. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-38, 40-44 and 46-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 43: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving and providing authentication credentials relating to a receiving and providing information, i.e., data gathering, is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Revised Guidance 55, n.31.); receiving access to a companion mobile application in response to a validation (receiving information in response to authentication, i.e., data gathering, is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Revised Guidance 55, n.31.); submitting policy claim associated with primary insurance policy and with secondary policyholder (“submitting policy claim” is an abstract idea, i.e., a certain method of organizing human activity in the form of commercial interaction that includes sales activities or behaviors; alternatively, this function could be viewed as insignificant extra-solution activity because it’s just transmitting information. Revised Guidance 55, n.31.); and updating the insurance policy based on information received from the companion mobile application and submitted policy claim (updating information is insignificant post-solution activity. Revised Guidance 55, n.31). In other words, the claim describes a process for allowing a primary policyholder restrict certain information accessible to a secondary policyholder using authentication credentials. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activities or mental processes, but for the recitation of generic computer components. These limitations fall under the subgroup “managing personal behavior/relationship/interactions between people” of “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of using a computers and devices to perform the steps, pairing Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of providing information, pairing devices, receiving information, displaying subset of information, submitting information and updating information, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing system (processor) is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 
Also, the concept of allowing a primary accountholder (policyholder) restrict certain information accessible to a secondary accountholder (policyholder) using authentication credentials, and displaying a subset of information based on such authentication credentials are a notoriously well-understood, routine and conventional activity. See for example, Eicher et al. (USPAP 2011/0313870) at 0130; Schepis et al. (USPN 8918903) at col. 1, lines 7-25 as supporting this assertion (Berkheimer option 3 or 4).
Furthermore, the disclosure further teaches that the technique of pairing devices to confirm identity of devices is well known to a person of ordinary skill in the art (0047). Accordingly, a conclusion that the pairing step is well-understood, routine and conventional activity is supported under Berkheimer option 1.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

supra.

Claims 38 and 44 recite updating the subset of the primary policy information based on at least one change to the primary insurance policy information. Updating information is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.


Claims 40 and 46 recite wherein the change to the primary insurance policy information is received from a server, nfc device or cloud-based network. Receiving information from a server over network is no more than mere instructions to apply the exception using generic computer component. These additional elements are as addressed in the Steps 2A2 and B in the claim 43 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 43, supra.


Claims 41 and 47 recite wherein the change to the primary insurance policy information is submitted by at least one of the primary policyholder, an insurance company that provides the primary insurance policy, or the secondary policyholder. Submitting or sending information is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.


Claims 42 and 48 recite wherein the option information further comprises a second subset of the primary insurance policy information accessible by a second secondary account, wherein the second subset of information is different from the first subset of information. This limitation is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 37-38, 40-44, 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldman et al (USPAP 2013/0073318) in view of Brinkman et al (USPAP 2013/0067208) and further in view of Brubacher et al (USPAP 2009/0240814).

Re claims 37, 42-43, 48: Feldman teaches computer-implemented method for accessing information relating to a stored primary insurance policy of a primary policyholder, the method comprising the following operations performed by one or more processors:
receiving, from an application, authentication credentials relating to a secondary account associated with a secondary policyholder for a primary insurance policy stored on a server (abstract, 0044, 0047);
providing, to the server, the authentication credentials (abstract, 0044, 0047);
receiving, via the companion mobile application, access to a companion mobile application in response to the validation (abstract, 0044, 0047);
displaying, via the companion mobile application, first subset of the primary insurance policy information (abstract, 0044, 0047);
submitting, to the server via the companion mobile application, a policy claim associated with the primary insurance policy and with the secondary policyholder (abstract, 0044, 0047); and
updating the primary policy information stored on the server based on information received from the companion mobile application and the submitted policy claim (abstract, 0044, 0047).



However, receiving either of primary or secondary authentication credentials from either of the primary or secondary mobile applications to validate a user would have been obvious to one of ordinary skill in the art at the time of the invention since each authentication credential is different thereby providing specific functionality/access based on the respective authentication credentials (Feldman: 0047). 
Brinkman teaches the concept receiving, via the companion mobile application, access to a first subset of the primary user information (primary insurance policy information) in response to a validation of the authentication credentials, wherein the subset of the primary user information (primary insurance policy information) is defined by option information provided by a remote device associated with a primary user (primary policyholder) for the primary user information (primary insurance policy) (0067-0070, fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Feldman with this feature as taught by Brinkman for the obvious reason of enhancing the flexibility of the process/system.

Feldman does not explicitly pairing the companion mobile device with a primary device associated with the primary policyholder for the primary insurance policy based on a validation of the authentication credentials.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Feldman with this feature as taught by Brubacher for the obvious reason of ensuring that the companion device is associated with the primary device, enhancing the flexibility of the process/system.


Re claim 38, 40-41, 44, 46-47: Feldman further teaches updating the subset of the primary policy information based on at least one change to the primary insurance policy information; updating to the primary policy information; and wherein the change in primary policy information is received from a mobile server, remote device, or cloud-base network, submitted by the primary policy holder, insurance company or secondary policy holder (0044, 0047). 

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is not directed to an abstract idea. In particular, Applicant allege that the claimed invention falls outside the three groupings of abstract ideas specified in the 2019 PEG. 
Examiner respectfully disagrees. Examiner determines that the limitations of the claims, absent the devices/server, falls under the subgroup “managing personal behavior/relationship/interactions between people” of “certain methods of organizing human 

With respect to the art rejection, Applicant’s arguments have been considered but are moot in view of the explanation of given in the rejection above, as well as the new 112, first paragraph rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691